         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

KEVIN THORNBURG,

       Plaintiff,                           CASE NO.:

-vs-

EQUIFAX INFORMATION SERVICES LLC,
EXPERIAN INFORMATION SOLUTIONS,
INC., FIRST PREMIER BANK, RADIUS
GLOBAL SOLUTIONS LLC, and THE BANK
OF MISSOURI,

      Defendants.
______________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Kevin Thornburg (hereinafter “Plaintiff”), sues Defendants,

Equifax Information Services LLC, Experian Information Solutions, Inc., First

Premier Bank, Radius Global Solutions LLC, and The Bank of Missouri, and in

support thereof respectfully alleges violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. and the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq.


                          PRELIMINARY STATEMENT

1.     The Consumer Financial Protection Bureau has noted, “experience indicates

that [Credit Reporting Agencies] lack incentives and under-invest in accuracy”

Consumer Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special

Edition 21 (Issue 14, March 2, 2017).
                                        1
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 2 of 18




                                  JURISDICTION

2.    Jurisdiction for this Court is conferred by 28 U.S.C. § 1331, as this action

involves violations of the FCRA and FDCPA.


3.    Venue is proper for this Court pursuant to 28 U.S.C. § 1391(b)(2), as this is

the judicial district in which a substantial part of the events or omissions giving

rise to the claims occurred.


4.    Venue is proper in this District as Plaintiff is a natural person and a resident

of Warner Robins, Georgia; the violations described in this Complaint occurred in

this District; and the Defendants each transact business within this district.


5.    Plaintiff is a “consumer” as defined by the FCRA and FDCPA.


6.    The debt in question in this matter is a consumer debt as defined by the

FCRA and FDCPA.


7.    Equifax Information Services LLC (“Equifax”) is a corporation with its

principal place of business located at 1550 Peachtree St NW, Atlanta, GA 30309-

2402, with a registered agent (“Lisa Stockard”) located at the same address.


8.    Equifax is a “consumer reporting agency,” as defined in 15 U.S.C. § 1681(f).

Equifax is regularly engaged in the business of assembling, evaluating, and



                                           2
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 3 of 18




disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.


9.    Equifax disburses such consumer reports to third parties under contract for

monetary compensation.


10.   Experian Information Services, Inc. (“Experian”) is a corporation with its

principal place of business located at 475 Anton Blvd., Costa Mesa, CA 92626,

with a registered agent in Georgia (“CT Corporation System”) located at 289 S.

Culver St., Lawrenceville, GA 30046.

11.   Experian is a “consumer reporting agency,” as defined in 15 USC § 1681(f).

Experian is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.


12.   Experian disburses such consumer reports to third parties under contract for

monetary compensation.


13.   First Premier Bank is a corporation with its principal place of business

located at 601 S. Minnesota Ave., Sioux Falls, SD 57104 which conducts business

in the State of Georgia.




                                         3
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 4 of 18




14.   Radius Global Solutions LLC (“Radius”) is a corporation with its principal

place of business located at 50 W. Skippack Pike, Ambler, PA 19002 which is

authorized to conduct business in the State of Georgia through its registered agent,

CT Corporation System, located at 289 S. Culver St., Lawrenceville, GA 30046.


15.   The Bank of Missouri is a corporation with its principal place of business

located at 916 N. King Highway, Perryville, MO 63775 which conducts business

in the State of Georgia.


                           FACTUAL ALLEGATIONS

16.   In 2019 Plaintiff planned to purchase a home.


17.   Before scheduling the closing, it came to Plaintiff’s attention that his credit

score had dropped significantly due to several fraudulent accounts appearing on his

credit reports.


18.   Plaintiff’s Equifax and Experian credit reports were showing that he had

accounts with First Premier Bank and The Bank of Missouri.


19.   Plaintiff has never had any account or business dealings with either First

Premier Bank or The Bank of Missouri.


20.   Plaintiff disputed the fraudulent accounts with both Equifax and Experian.



                                         4
          Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 5 of 18




21.   Experian and Equifax each responded to Plaintiff’s dispute by VERIFYING

the false and inaccurate information they are reporting about Plaintiff regarding the

alleged First Premier Bank and The Bank of Missouri accounts.


22.   While this was pending, Plaintiff lost out on the home he planned to

purchase and decided to continue renting instead.


23.   Subsequently, it came to Plaintiff’s attention that Radius was attempting to

collect a debt from him that did not belong to Plaintiff.

24.   Plaintiff disputed the Radius account with Experian.


25.   Experian responded by VERIFYING the false and inaccurate information it

is reporting about the Plaintiff regarding the Radius account.


26.   To date, the First Premier Bank and The Bank of Missouri accounts continue

to report on Plaintiff’s Equifax and Experian credit reports.


27.   To date, the Radius account continues to report on Plaintiff’s Experian credit

report.


28.   As a result of the conduct, action, or inaction of Equifax, Experian, First

Premier Bank, and The Bank of Missouri, Plaintiff was denied a home loan and

lost out on his dream of purchasing his own home.



                                          5
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 6 of 18




29.   As a result of the conduct, action, or inaction of the Defendants, Plaintiff’s

credit score has dropped significantly.


30.   As a result of the conduct, action, or inaction of the Defendants, Plaintiff has

suffered the embarrassment and humiliation of a credit denial.


31.   As a result of the conduct, action, or inaction of the Defendants, Plaintiff has

suffered from stress, sleeplessness, anger, worry, frustration, fear, and loss of his

personal time.


                              CAUSES OF ACTION


                                    COUNT I
            Violations of the Fair Credit Reporting Act as to Equifax
32.   Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.


33.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of

the credit report and credit files it published and maintains concerning the Plaintiff.


34.   As a result of this conduct, action and inaction of Equifax, Plaintiff suffered

by losing out on his opportunity to own a home, a loss of his personal time,

diminished credit score, and the emotional distress described in this Complaint.



                                           6
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 7 of 18




35.   Equifax’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n. In the alternative, it was negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.


36.   Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, Equifax, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

further violations of these parts and any other such relief the Court may deem just

and proper.


                                    COUNT II
            Violations of the Fair Credit Reporting Act as to Equifax
37.   Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.


38.   Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, and by failing to maintain reasonable



                                           7
          Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 8 of 18




procedures with which to filter and verify disputed information in Plaintiff’s credit

file.


39.     Equifax had all of the documentation it needed to know that the information

it was reporting was erroneous. However, Equifax failed to do any meaningful

reinvestigation into Plaintiff’s dispute, ignoring documents that supported

Plaintiff’s position.


40.     As a result of the conduct, action and inaction of Equifax, Plaintiff suffered

damage by losing out on his opportunity to purchase a home, reduced credit score

and the damages outlined in this Complaint.


41.     Equifax’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent

entitling the Plaintiff to recover under 15 U.S.C. § 1681o.


42.     Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


        WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, Equifax, jointly and severally; for his



                                            8
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 9 of 18




attorney fees and costs; for pre-judgment and post-judgment interest at the legal

rate, and such other relief the Court does deem just, equitable, and proper.


                                   COUNT III
           Violations of the Fair Credit Reporting Act as to Experian
43.   Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.


44.   Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of

the credit report and credit files it published and maintains concerning the Plaintiff.


45.   As a result of this conduct, action and inaction of Experian, Plaintiff suffered

by losing out on his opportunity to own a home, a loss of his personal time,

diminished credit score, and the emotional distress described in this Complaint.


46.   Experian’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n. In the alternative, it was negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.


47.   Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


                                           9
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 10 of 18




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, Experian, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

further violations of these parts and any other such relief the Court may deem just

and proper.


                                    COUNT IV
            Violations of the Fair Credit Reporting Act as to Experian
48.     Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.

49.     Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit

file.


50.     Experian had all of the documentation it needed to know that the

information it was reporting was erroneous. However, Experian failed to do any

meaningful reinvestigation into Plaintiff’s dispute, ignoring documents that

supported Plaintiff’s position.




                                          10
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 11 of 18




51.    As a result of the conduct, action and inaction of Experian, Plaintiff suffered

damage by losing out on his opportunity to purchase a home, reduced credit score

and the damages outlined in this Complaint.


52.    Experian’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent

entitling the Plaintiff to recover under 15 U.S.C. § 1681o.


53.    Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


       WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, Experian, jointly and severally; for his

attorney fees and costs; for pre-judgment and post-judgment interest at the legal

rate, and such other relief the Court does deem just, equitable, and proper.


                                    COUNT V
      Violations of the Fair Credit Reporting Act as to First Premier Bank
54.    Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.




                                          11
       Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 12 of 18




55.   First Premier Bank furnished false representations to Equifax and Experian

and through Equifax and Experian to all of Plaintiff’s potential lenders on multiple

occasions.


56.   First Premier Bank violated 15 U.S.C. §1681s-2(b) by failing to fully and

properly investigate the Plaintiff’s dispute of First Premier Bank’s representations;

by failing to review all relevant information regarding same; by failing to correctly

report results of an accurate investigation to every other credit reporting agency;

and by failing to permanently and lawfully correct its own internal records to

prevent the re-reporting of its own inaccurate representations to the consumer

reporting agencies.


57.   First Premier Bank violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Equifax and Experian after it had been notified that the

information was inaccurate.


58.   First Premier Bank did not have any reasonable basis to believe that Plaintiff

was responsible for the account reported in its representations. Instead, it

knowingly chose to follow procedures which did not review, confirm or verify who

the responsible party was for the debt in question. Further, even if it would attempt

to plead ignorance, it had all of the evidence and information with which to

confirm and recognize Plaintiff was not a liable party.


                                         12
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 13 of 18




59.   As a result of the actions or inactions of First Premier Bank Plaintiff suffered

the damages described in this Complaint, including loss of the ability to purchase a

home and emotional distress.


60.   First Premier Bank’s conduct, action and inaction as willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 U.S.C. 1681o.


61.   Plaintiff is entitled to recover reasonable attorney’s fees and costs from

Credit First in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.


      WHEREFORE, Plaintiff respectfully requests that this Court award

statutory, actual, and punitive damages against First Premier Bank to Plaintiff;

award Plaintiff his reasonable attorney’s fees and the costs of this action pursuant

to 15 U.S.C. § 1681n and/or § 1681o; and grant all such additional relief as the

Court deems appropriate.


                                   COUNT VI
            Violations of the Fair Credit Reporting Act as to Radius
62.   Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.



                                          13
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 14 of 18




63.   Radius furnished false representations to Experian and through Experian to

all of Plaintiff’s potential lenders on multiple occasions.


64.   Radius violated 15 U.S.C. §1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Radius’ representations; by failing to review

all relevant information regarding same; by failing to correctly report results of an

accurate investigation to every other credit reporting agency; and by failing to

permanently and lawfully correct its own internal records to prevent the re-

reporting of its own inaccurate representations to the consumer reporting agencies.

65.   Radius violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Experian after it had been notified that the information was

inaccurate.


66.   Radius violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Experian that it knew was inaccurate.


67.   Radius did not have any reasonable basis to believe that Plaintiff was

responsible for the account reported in its representations. Instead, it knowingly

chose to follow procedures which did not review, confirm or verify who the

responsible party was for the debt in question. Further, even if it would attempt to

plead ignorance, it had all of the evidence and information with which to confirm

and recognize Plaintiff was not a liable party.

                                          14
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 15 of 18




68.   As a result of the actions or inactions of Radius Plaintiff suffered the

damages described in this Complaint, including emotional distress and a reduced

credit score.


69.   Radius’ conduct, action and inaction as willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover

under 15 U.S.C. 1681o.


70.   Plaintiff is entitled to recover reasonable attorney’s fees and costs from

Radius in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.


      WHEREFORE, Plaintiff respectfully requests that this Court award

statutory, actual, and punitive damages against Radius to Plaintiff; award Plaintiff

his reasonable attorney’s fees and the costs of this action pursuant to 15 U.S.C. §

1681n and/or § 1681o; and grant all such additional relief as the Court deems

appropriate.


                                       COUNT VII
                          Violations of the FDCPA as to Radius
71.   Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.



                                           15
         Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 16 of 18




72.     At all times relevant to this action Radius, as a debt collector, must comply

with the FDCPA.


73.     Radius violated § 1692 f (1) by attempting to collect a debt that is not

authorized by law or contract.


74.     Radius’ actions resulted in the Plaintiff suffered from the damages outlined

in this complaint, including but not limited to emotional distress.


        WHEREFORE, Plaintiff respectfully requests that this Court award

statutory, actual, and punitive damages against Radius to Plaintiff; award Plaintiff

his reasonable attorney’s fees and the costs of this action pursuant to the relevant

sections of the FDCPA; and grant all such additional relief as the Court deems

appropriate.


                                   COUNT VIII
      Violations of the Fair Credit Reporting Act as to The Bank of Missouri
75.     Plaintiff re-alleges and incorporates paragraphs 1 through 31 above as if

fully set forth herein.


76.     The Bank of Missouri furnished false representations to Experian and

Equifax and through Experian and Equifax to all of Plaintiff’s potential lenders on

multiple occasions.




                                          16
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 17 of 18




77.   The Bank of Missouri violated 15 U.S.C. §1681s-2(b) by failing to fully and

properly investigate the Plaintiff’s dispute of its’ representations; by failing to

review all relevant information regarding same; by failing to correctly report

results of an accurate investigation to every other credit reporting agency; and by

failing to permanently and lawfully correct its own internal records to prevent the

re-reporting of its own inaccurate representations to the consumer reporting

agencies.


78.   The Bank of Missouri violated 15 U.S.C. §1681s-2(b) by continuing to

furnish inaccurate information to Equifax and Experian after it had been notified

that the information was inaccurate.


79.   The Bank of Missouri did not have any reasonable basis to believe that

Plaintiff was responsible for the account reported in its representations. Instead, it

knowingly chose to follow procedures which did not review, confirm or verify who

the responsible party was for the debt in question. Further, even if it would attempt

to plead ignorance, it had all of the evidence and information with which to

confirm and recognize Plaintiff was not a liable party.


80.   As a result of the actions or inactions of The Bank of Missouri Plaintiff

suffered the damages described in this Complaint, including emotional distress and

a reduced credit score.


                                         17
        Case 5:20-cv-00417-TES Document 1 Filed 10/29/20 Page 18 of 18




81.   The Bank of Missouri’s conduct, action and inaction as willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 U.S.C. 1681o.


82.   Plaintiff is entitled to recover reasonable attorney’s fees and costs from The

Bank of Missouri in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n and/or § 1681o.


      WHEREFORE, Plaintiff respectfully requests that this Court award

statutory, actual, and punitive damages against The Bank of Missouri to Plaintiff;

award Plaintiff his reasonable attorney’s fees and the costs of this action pursuant

to 15 U.S.C. § 1681n and/or § 1681o; and grant all such additional relief as the

Court deems appropriate.


                                       Respectfully Submitted,
                                       /s/ Octavio “Tav” Gomez, Esq.
                                       Octavio “Tav” Gomez, Esq.
                                       Georgia Bar No.: 617963
                                       Morgan & Morgan, Tampa, P.A.
                                       201 N. Franklin St., Suite 700
                                       Tampa, Florida 33602
                                       Telephone: 813-577-4729
                                       Facsimile: 813-559-4831
                                       TGomez@ForThePeople.com
                                       MMartinez@forthepeople.com
                                       Counsel for Plaintiff


                                          18
